EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Weconsent to the incorporation by reference in this Registration Statement on Form S-8of our report dated March 19, 2009 which includes an explanatory paragraph regarding the Company's ability to continue as a going concern, relating to the consolidated financial statements which appear in the Annual Report on Form 10-K of EnergyConnect Group, Inc. and its wholly owned subsidiaries for the year ended January 3, 2009. /s/ RBSM LLP New York, New York March 15, 2010
